ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING IN BANC
(Opinion February 17, 1988, 11th Cir., 1988, 837 F.2d 980)
Before RONEY, Chief Judge, TJOFLAT, HILL, FAY, VANCE, *1133KRAVITCH, JOHNSON, HATCHETT, CLARK and COX, Circuit Judges*.
BY THE COURT:
A member of this court,in active service having requested a poll on the application for rehearing in banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing in banc,
IT IS ORDERED that the above causes shall be reheard by this court in banc with oral argument during the week of October 17, 1988, on a date hereafter to be fixed. The clerk will specify a briefing schedule for the filing of in banc briefs. The previous panel’s opinion is hereby VACATED.